Exhibit 10.4
THE WESTERN UNION COMPANY
2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS

1.   Pursuant to The Western Union Company 2006 Non-Employee Director Equity
Compensation Plan (the “Plan”), The Western Union Company (the “Company”) hereby
grants to you (“Director”) as of ___ (the “Grant Date”), the number of
Unrestricted Stock Units (the “Units”) relating to shares of the Company’s
common stock specified in the attached Stock Unit Award Notice (which forms part
of this Agreement), subject to the conditions and restrictions set forth in this
Agreement and the Plan. Each Unit shall provide for the issuance and transfer to
Director of one share of the Company’s common stock. Upon issuance and transfer
of the shares of common stock subject to the Units, Director shall have all
rights incident to ownership, including but not limited to voting rights and the
right to receive dividends.   2.   The terms of the Plan are hereby incorporated
in this instrument by reference and made a part hereof. Any capitalized terms
used in this Agreement that are not defined herein shall have the meaning set
forth in the Plan.   3.   The Company, in its sole discretion, may require,
prior to the issuance or delivery of any shares of common stock pursuant to the
Units, payment by Director of any Federal, state, local or other taxes which may
be required to be withheld or paid in connection with the Award.   4.  
Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Director’s participation in the Plan and legally applicable to
him or her (“Tax-Related Items”), Director acknowledges that the ultimate
liability for all Tax-Related Items is and remains Director’s responsibility and
may exceed the amount actually withheld by the Company. Director further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Units, including, but not limited to, the grant of the Units, the vesting
of the Units, the conversion of the Units into Shares or the receipt of an
equivalent cash payment, the subsequent sale of any Shares acquired and the
receipt of any dividends or dividend equivalents; and (ii) does not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Units to reduce or eliminate Director’s liability for the Tax-Related Items
or achieve any particular tax result. Further, if you have become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event (“Tax Date”), as applicable, you
acknowledge that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.       Prior to the Tax Date,
Director will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, Director authorizes the Company
or its agent, at its discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (A) accept a cash
payment in U.S. dollars in the amount of the Tax-Related Items, (B) withhold
whole Shares which would otherwise be delivered to Director having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
from any cash compensation which would otherwise be payable to Director by the
Company or from any equivalent cash payment received upon vesting of the Units,
equal to the amount

 



--------------------------------------------------------------------------------



 



    necessary to satisfy the Tax-Related Items, or (C) withhold from proceeds of
the sale of Shares acquired upon settlement of the Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Director’s behalf pursuant to this authorization).       To avoid any negative
accounting treatment, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, Director is deemed to have
been issued the full number of Shares due to him or her at settlement,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of Director’s
participation in the Plan.       Finally, Director shall pay to the Company any
amount of Tax-Related Items that the Company may be required to withhold or
account for as a result of Director’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares to the Director, if
Director fails to comply with his or her obligations in connection with the
Tax-Related Items.   5.   Prior to the settlement of the Units, Director will be
paid amounts equal to the regular cash dividends that would have been payable to
Director if Director had received and held the shares of common stock underlying
the Units, which payment shall be made as soon as practicable after the payment
of dividends with respect to the Company’s common stock but in no event later
than March 15 of the calendar year immediately following the calendar year in
which such dividends are paid with respect to the Company’s common stock. No
amounts will be paid with respect to record dates for dividends occurring prior
the Grant Date. Prior to the issuance and transfer of the shares of common stock
underlying the Units, Director shall not be a shareholder of record with respect
to such shares and shall have no voting rights with respect to such shares.   6.
  The Units may not be sold, assigned, transferred, pledged, or otherwise
disposed of, except by will or the laws of descent and distribution, or
otherwise as provided by the Plan. If Director or anyone claiming under or
through Director attempts to make any such sale, transfer, assignment, pledge or
other disposition of the Units in violation of this Paragraph 5, such attempted
violation shall be null, void, and without effect.   7.   The terms of this
Agreement may be amended from time to time by the Committee in its sole
discretion in any manner that it deems appropriate; provided, however, that no
such amendment shall adversely affect in a material manner any right of Director
under this Agreement without Director’s written consent. The Committee may, in
its sole discretion, permit Director to surrender the Units in order to exercise
or realize the rights under other Awards under the Plan, or in exchange for the
grant of new Awards under the Plan, or require Director to surrender the Units
as a condition precedent of new Awards under the Plan.   8.   Any action taken
or decision made by the Company, the Board, or the Committee or its delegates
arising out of or in connection with the construction, administration,
interpretation or effect of the

2



--------------------------------------------------------------------------------



 



    Plan or this Agreement shall lie within its sole and absolute discretion, as
the case may be, and shall be final, conclusive and binding on Director and all
persons claiming under or through Director. By accepting this grant of Units or
other benefit under the Plan, Director and each person claiming under or through
Director shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee or its delegates.   9.   The Company is not providing
any tax, legal or financial advice, nor is the Company making any
recommendations regarding Director’s participation in the Plan, or Director’s
acquisition or sale of the Shares underlying the Units. Director is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.   10.   This Award is discretionary, non-binding for future
years and there is no promise or guarantee that such grants will be offered to
the Director in future years.   11.   The validity, construction,
interpretation, administration and effect of the Plan and this Agreement and
rights relating to the Plan and to this Agreement, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware in
the United States of America, as provided in the Plan. For purposes of
litigating any dispute that arises directly or indirectly under the Units or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Colorado in the United States of America, and agree that such
litigation shall be conducted only in the courts of Arapahoe County in the State
of Colorado in the United States of America, or the federal courts for the
United States of America for the District of Colorado, and no other courts,
where this grant is made and/or to be performed.   12.   If one or more
provisions of this Agreement shall be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal or unenforceable provisions shall be deemed null and void; however, to
the extent permissible by law, any provisions which could be deemed null and
void shall first be construed, interpreted or revised retroactively to permit
this Agreement to be construed as to foster the intent of this Agreement and the
Plan.   13.   The Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. Director hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.   14.   The Company reserves the right to impose other requirements on
Director’s participation in the Plan, on the Units and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require Director to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

3